CAVANAUGH, J.,
Dissenting:
¶ 11 respectfully dissent. While I agree with the majority disposition with respect to quashal of EMC’s appeal, I disagree that there is a duty upon the Brown defendants to inspect the premises and “offer” flood insurance as a result of its duty of care. The majority so decides without any evidence that the commercial insurance policy sought by appellants may include available coverage for losses due to flood or whether or not it is common knowledge that flood insurance may only be obtained through other resources. In the absence of a special relationship, there is no duty on an insurance agent to advise a client with respect to the type of coverage provided in an insurance contract. Kilmore v. Erie Insurance Co., 407 Pa.Super 245, 595 A.2d 623 (1991); Treski v. Kemper Insurance Co., 449 Pa.Super. 620, 674 A.2d 1106 (1996). Here there is no evidence of a special relationship whereby the agent undertook any special responsibilities with respect to providing insurance coverage. From all of the evidence, it appears that this is a transaction wherein appellants sought prompt action in obtaining ordinary commercial coverage for their new business. The evidence suggests nothing more than an ordinary work-a-day insurance agent/client business relationship. The majority opinion may be read as imposing an onerous burden on insurance agents and brokers in Pennsylvania to act as insurance counselors.